Exhibit 10.12

 

Referral Agreement

--------------------------------------------------------------------------------

 

**Confidential portions have been omitted pursuant to a request for confidential
treatment and have been filed separately with the Securities and Exchange
Commission (the "Commission")**

  

This Referral Agreement (the “Agreement”), effective as of the date on which
this Agreement first becomes duly executed by both Parties hereto (the
“Effective Date”), is made and entered into by and between Digital River
Marketing Solutions, Inc. dba Direct Response Technologies, with offices located
at 730 Holiday Drive, Foster Plaza, Building 8, Pittsburgh, PA 15220 (“DR”) and
Accelerize New Media, Inc. dba CAKE Marketing, with offices located at 2244 W.
Coast Highway, Suite 250, Newport Beach, California 92663 (“Company”) (each, a
“Party”, and together, the “Parties”).

 

WHEREAS, Company offers affiliate marketing services (the “Company Services”) to
parties needing such Services; and

 

WHEREAS, DR offers affiliate marketing services (the “DR Services”) similar to
the Company Services and DR desires to discontinue offering such services to the
existing DR clients listed on Exhibit A (the “Included Clients”), and DR desires
to refer its present clients or potential clients to Company in consideration
for the payment to DR of the referral fees set out in Section 2 hereof, on the
terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:

 

1.

Discontinuation of DR Services/Referrals by DR. All DR clients being referred
pursuant to this agreement and current potential clients are listed on Exhibit A
and either categorized therein as an “Included Client” or a “Potential Client”.
No later than fifteen (15) days following the Effective Date, DR shall
communicate in writing acceptable to the Company to all of the Included Clients
that it shall discontinue the DR Services effective as of March 30, 2014 (the
“Platform Sunset Date”). Such communication shall be in the form set forth on
Exhibit B. DR shall refer to Company all of the Included Clients and use
commercially reasonable efforts to induce the Included Clients to use the
Company Services as soon as possible and in any event no later than the Platform
Sunset Date. Further, DR shall use reasonable best efforts to refer to Company,
any other persons, organizations and/or entities, with which DR has had contact
during the sixty (60) days prior to the Effective Date or thereafter, which DR
reasonably believes may be interested in using the Company Services (a
“Potential Client” and together with each Included Client, each, a “Potential
Company Client”). For each Potential Company Client, DR shall promptly provide
Company (via email to an address specified by Company) with, at a minimum, the
following information: Potential Client Name, Contact Name, Contact Email, and
Contact Phone Number (such information, an “Introduction”). Company shall,
within ten (10) calendar days of its receipt of an Introduction (the “Review
Period”), notify DR if a Potential Company Client is an existing client of
Company or any of its affiliates, is in discussions with Company or any of its
affiliates regarding the use of the Company Services or the services of an
affiliate of Company, or was in such discussions within the six (6) month period
prior to the date of the Introduction, and therefore not eligible for a Company
Referral Fee.  In the event Company does not notify DR by the end of the Review
Period that a Potential Company Client is not eligible for a Company Referral
Fee for one of the reasons stated above, such Potential Company Client shall
automatically be considered an “Eligible Company Prospect.”

 

Each Party shall provide the services described on, and ascribed to it in,
Exhibit C to ease the transition of moving Potential Company Clients from the DR
Services to the Company Services, and to increase the likelihood that such
transition occurs.

 

DR represents, warrants and covenants to Company that it shall not (a) make any
commitment or representation, express or implied, on Company’s behalf regarding
the Company Services unless such statements have been expressly authorized by
Company in writing or are contained in sales and marketing materials given to it
by Company, or (b) or enter into any agreement for or on behalf of, or incur any
obligation or liability of, or to otherwise bind, Company. Company shall be
solely responsible for presenting agreements to, and negotiating agreements
with, Potential Company Clients concerning a business relationship between
Company and a Potential Company Client.

 

2.

Company Referral Fee. As consideration for the referral by DR of the Included
Clients to Company, Company shall pay DR a one-time referral fee of One Million
Dollars ($1,000,000) (the “Included Clients Referral Fee”). The Included Clients
Referral Fee shall be due and payable in four (4) equal installments by wire
transfer of immediately available funds to the DR account described on Exhibit D
hereto of Two Hundred Fifty Thousand Dollars ($250,000) due and payable on each
of March 31, 2014, June 30, 2014, September 30, 2014 and December 31, 2014,
whether or not such amount was invoiced to Company prior to each such date.





--------------------------------------------------------------------------------



Confidential

 
Page 1 of 11

--------------------------------------------------------------------------------

 

 

Referral Agreement



--------------------------------------------------------------------------------



If an agreement for the use of Company Services is executed with an Eligible
Company Prospect (a “Company Services Agreement”) within six (6) months from the
date of an Introduction as a direct result of that Introduction (in each case, a
“Converted Company Client”), DR will receive a referral fee (a “Company Referral
Fee”) equal to Twenty Five Percent (25%) of the gross revenue (as determined
under US GAAP) received by the Company by reason of the provision of the Company
Services pursuant to the Company Services Agreement during the shorter of (a)
the first twelve (12) months of the Company Services Agreement, or (b) the term
of the Company Services Agreement if terminated prior to such twelve (12) month
period (such period, the “Company Referral Fee Period”). DR acknowledges and
agrees that DR will not be entitled to any Company Referral Fee on either (a)
revenue earned by Company after the end of the Company Referral Fee Period, or
(b) sales of additional products or services pursuant to any subsequent
agreement entered into between a Converted Company Client and Company or any
Company affiliate, or (c) any uncollected amounts due from a Converted Company
Client.

 

At the end of each calendar quarter during the Company Referral Fee Period,
Company will calculate the Company Referral Fees due to DR which were received
during that calendar month, and shall pay the Company Referral Fees to DR within
thirty (30) calendar days following the end of that calendar quarter by wire
transfer of immediately available funds to the DR account described on Exhibit D
hereto. Any and all fees, payments, compensation, consideration, and other money
amounts shall be expressed and payable in United States Dollars. DR shall be
solely responsible for the payment of any taxes on Included Clients Referral
Fees and Company Referral Fees received from Company.

 

Company will maintain accurate books and records relating to the amounts paid by
Converted Company Clients for the use of Company Services, and the calculation
of Company Referral Fees. DR shall have the right to conduct an audit of such
books and records upon thirty (30) days prior notice to Company; provided that
DR shall not be entitled to conduct more than two (2) of such audits unless a
previous audit revealed an underpayment to DR of more than five percent (5%).
Any such audit may be conducted by DR employees at Company’s corporate
headquarters during normal business hours. In the event that an audit discloses
an underpayment to DR, Company shall pay DR the amount of such underpayment. In
the event that an audit discloses an overpayment to DR, DR shall credit to
Company the amount of such overpayment. In the event such an audit discloses an
underpayment which is greater than five percent (5%) of the total amounts paid
to DR during the audit period, then Company shall also reimburse DR for the
reasonable costs of such audit for which appropriate supporting documentation is
provided in writing to Company by DR, otherwise DR shall be solely responsible
for the costs of such audit.

 

3.

Confidentiality. As used herein, “Confidential Information” shall mean the
inventions, trade secrets, computer software in both object and source code,
algorithms, documentation, know how, technology, ideas, and all other business,
customer, technical, and financial information owned by or in the possession of
a Party, which is designated in writing as confidential, or communicated in such
a manner or under such circumstances as would reasonably enable a Party to
ascertain its confidential nature. All Confidential Information provided by a
Party to the other Party will be maintained in confidence by the receiving
Party, and the receiving Party shall not, directly or indirectly, either (a)
divulge to any person or organization, or (b) use in any manner whatsoever other
than as necessary for the performance of its obligations under this Agreement,
any of the disclosing Party’s Confidential Information without the disclosing
Party’s express prior written consent. Subject to paragraph 4 hereof, the terms
of this Agreement, and any information concerning the services provided by the
disclosing Party’s affiliated companies, shall be considered as part of the
disclosing Party’s Confidential Information. The obligations of confidentiality
set forth in this Section shall survive the termination or expiration of this
Agreement for five (5) years. The provisions of this Section shall not have
application to any information that the receiving Party can reasonably
demonstrate (i) has become lawfully available to the public other than through
the act or omission of the receiving Party or any of its employees, contractors,
agents or representatives; (ii) is received by the receiving Party without
restriction from another person or organization lawfully in possession of such
information; or (iii) was rightfully in the possession of the receiving Party
without restriction prior to its disclosure by the disclosing Party, except to
the extent unlawfully misappropriated. The receiving Party may communicate the
disclosing Party’s Confidential Information to its employees, contractors,
agents, and professional advisers who have a need to know such information but
only to the extent that they need to know, provided that each such person or
entity is made aware of the content of this Section 3 and agrees to be bound
thereby. The receiving Party shall be liable for any misuse, misappropriation or
improper disclosure of Confidential Information by any of its employees,
contractors, agents, and professional advisers to whom Confidential Information
is disclosed or made available.





 

--------------------------------------------------------------------------------





Confidential

 
Page 2 of 11

--------------------------------------------------------------------------------

 

 

Referral Agreement



--------------------------------------------------------------------------------



 

4.

Publicity. DR may refer to itself as a party which is authorized to make
introductions of potential clients to the Company. Except for the Press Release
attached hereto as Exhibit E, which Company may issue at a time at its sole
discretion but with prior notice to DR, neither Party may issue any press
release regarding the subject matter of this Agreement, or refer to the
relationship between the Parties in any manner other than as expressly
authorized herein, without the other Party’s express prior written consent, such
consent not to be unreasonably withheld, or as required by applicable law. The
Parties acknowledge that the Agreement will be disclosed by the Company in its
public filings with the Securities and Exchange Commission.

 

5.

Term and Termination. The initial term of this Agreement shall commence on the
Effective Date and shall continue until the date that is three (3) years from
the Effective Date unless earlier terminated pursuant to the terms hereof.
Thereafter, the Agreement shall automatically renew for additional one (1) year
renewal terms unless either Party provides notice of non-renewal at least ninety
(90) days prior to the beginning of a Renewal Term. Either Party may terminate
this Agreement upon thirty (30) calendar days prior written notice to the other
Party if the other Party breaches or violates any of its material obligations
set forth in this Agreement, and fails to cure such breach or violation within
thirty (30) calendar days after receiving written notice of such breach or
violation from the other Party. Further, after December 31, 2014, either Party
may terminate this Agreement by giving the other Party thirty (30) days notice.
Upon termination of this Agreement, DR shall cease referring business to the
Company, each Party shall cease referring to itself as a referrer of potential
clients to the other Party, and each Party shall promptly return or destroy any
of the other Party’s Confidential Information or other materials provided by the
other Party in its possession or control. Notwithstanding such termination, the
Included Clients Referral Fee and any Company Referral Fees earned through the
satisfaction of the conditions set forth in Section 2 hereof prior to the
effective date of such termination shall continue to be due and payable in
accordance with the terms of this Agreement. In the event that Company
terminates the Agreement due to an uncured breach by DR of any of its material
obligations set forth in this Agreement, the Company shall have no obligation to
pay DR any portion of the Included Clients Referral Fee not due as of the date
of such termination. The provisions of this Agreement which, by their terms,
require performance after the termination of this Agreement, or have application
to events that may occur after such termination, shall survive the termination
of this Agreement.

 

6.

Representations, Warranties and Covenants. Each Party represents, warrants and
covenants to the other Party that: (i) it has all power and authority to enter
into and fully perform its obligations under this Agreement and that this
Agreement has been duly authorized, executed and delivered and will constitute
such Party’s legal, valid and binding obligation; (ii) the execution, delivery
and performance of this Agreement by such Party does not conflict with any other
agreement to which it is a party or by which it is bound; and (iii) it shall
comply with all material federal, state, local, and foreign laws, rules and
regulations applicable to the performance of its obligations in connection with
this Agreement. DR represents, warrants and covenants to Company that: (i) the
referrals contemplated in this Agreement are permissible and lawful; (ii)
despite communication of the discontinuation of the DR Services as of the
Platform Sunset Date, if any Included clients refuse to migrate to use the
Company Services on or prior to the Platform Sunset Date due to contractual
obligations requiring DR to provide the DR Services after the Platform Sunset
Date, the provision of the DR Services to such Included Clients after the
Platform Sunset Date shall (a) be limited to the extent of DR’s legal
obligations, which, for the avoidance of doubt is generally to provide for
defect management and assistance related to any reported defects in the DR
Service,(b) be limited to existing functionality with no enhancements or
upgrades, and (c) during such provision of the DR Services after the Platform
Sunset Date, DR shall continue to use commercially reasonable best efforts to
induce the Included Clients to use the Company Services as soon as is
practicable; and (iii) it has not previously referred any Included Clients or
Potential Company Clients to any other person, will not refer any Included
Clients or Potential Company Clients to anyone but Company in the future, and
will not provide DR Services to any Potential Clients after the Effective Date
and (iv) it will use commercially reasonable best efforts to comply with the
transition plan stated in Exhibit C. DR further represents and warrants that (a)
after the Effective Date of the Agreement DR shall not renew or extend the term
of any agreements with any Included Clients (b) upon successful transition of
any Included Clients to Company it will agree to waive any future fees due from
such Included Clients to DR and terminate DR’s agreements with such Included
Clients related to the DR Services, (c) except for ProAd, Praim Sp. Zoo and
SEOLAB, all Included Clients are existing clients of DR in good standing as of
the date of this Agreement, and (d) all information related to historical
invoiced amounts from Included Clients contained on Exhibit A is accurate in all
material respects.





 

--------------------------------------------------------------------------------





Confidential 

 
Page 3 of 11

--------------------------------------------------------------------------------

 

 

Referral Agreement



--------------------------------------------------------------------------------



7.

Limitation of Liability. The total aggregate liability of a Party under this
Agreement shall not exceed the largest net amount realized by that Party under
this Agreement during any single contiguous twelve (12) month period during
which this Agreement was or is in effect. NEITHER DR NOR COMPANY SHALL HAVE ANY
LIABILITY TO EACH OTHER OR TO ANY OTHER PERSON OR ORGANIZATION FOR ANY LOST
PROFITS OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR
SPECIAL DAMAGES OF ANY DESCRIPTION (INCLUDING WITHOUT LIMITATION LOSS OR
INTERRUPTION OF BUSINESS), HOWEVER CAUSED AND WHETHER BASED ON CONTRACT,
NEGLIGENCE, TORT, OR ANY OTHER LEGAL THEORY, REGARDLESS OF WHETHER ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES AND IRRESPECTIVE OF THE NUMBER OR NATURE OF
CLAIMS. THE LIMITATIONS UPON DAMAGES AND CLAIMS SET FORTH IN THIS SECTION 7 ARE
INTENDED TO APPLY WITHOUT REGARD TO WHETHER OTHER PROVISIONS OF THIS AGREEMENT
HAVE BEEN BREACHED OR HAVE BEEN HELD TO BE INVALID OR INEFFECTIVE AND
NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED
HEREIN, AND ARE A FUNDAMENTAL PART OF THE BASIS OF THE BARGAIN BETWEEN DR and
Company.

 

8.

Miscellaneous.

 

 

8.1.

Integration; Amendments. This Agreement sets forth the entire understanding
between the Parties with respect to its subject matter, and supersedes any and
all prior or contemporaneous proposals, communications, agreements,
negotiations, and representations, whether written or oral, related thereto. No
amendment to this Agreement will be valid unless made in writing and physically
signed by the Parties. In the event of any conflict or inconsistency between a
term in this Agreement and a corresponding term in any other instrument or
understanding between the Parties, the term in this Agreement shall control.

 

 

8.2.

Inurement; Assignment. Neither Party may assign this Agreement, or assign its
rights or delegate its duties hereunder (whether directly or indirectly, in
whole or in part, by operation of law or otherwise) without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, in the event of a merger, acquisition,
joint venture, change of control, or sale of substantially all of its assets or
business of a Party (or any substantially similar transaction), and so long as
the entity to which the contract is assigned is not a direct competitor of the
other Party, that Party shall be entitled (upon written notice to, but without
the prior written consent of, the other Party) to assign this agreement to the
surviving entity in connection with such transaction. At the option of the other
Party, the assigning Party shall guarantee in writing the performance of the
assignee.

 

 

8.3.

Governing Law. This Agreement will be governed by the laws of the State of
Delaware without reference to or use of any conflicts of laws provisions
therein. For the purpose of resolving conflicts related to or arising out of
this Agreement, the Parties expressly agree that venue will be in the State of
Delaware in the United States only, and, in addition, the Parties hereby consent
to the exclusive jurisdiction of the federal and state courts located in
Wilmington, Delaware.

 

 

8.4.

Notices. Any notification of any event required pursuant to this Agreement shall
be in writing and shall be personally delivered or sent by nationally or
internationally recognized express courier to the other Party at the address
specified at the beginning of this Agreement, ATTN: General Counsel. Notices may
also be sent via confirmed fax with a copy sent via overnight courier (notices
by confirmed fax to DR shall be sent to 952-674-4444 and to Company at
310-496-2436). Notice shall be deemed effective upon the delivery (as evidenced
by the delivery receipt).

 

 

8.5.

Force Majeure. Neither Party will be in breach of this Agreement in the event it
is unable to perform its obligations as a result of natural disaster, war,
emergency conditions, labor strike, acts of terrorism, the substantial
inoperability of the Internet, the inability to obtain supplies, or any other
reason or condition beyond its reasonable control; provided, however, if such
reasons or conditions remain in effect for a period of more than sixty (60)
calendar days, either Party may terminate this Agreement without cause upon
written notice to the other Party.





 

--------------------------------------------------------------------------------





Confidential 

 
Page 4 of 11

--------------------------------------------------------------------------------

 

 

Referral Agreement



--------------------------------------------------------------------------------



 

8.6.

Irreparable Harm. Each Party acknowledges that its breach of any confidentiality
obligations set forth in this Agreement may cause irreparable injury to the
other for which monetary damages are not an adequate remedy. Accordingly, a
Party will be entitled to seek injunctive relief and other equitable remedies in
the event of a breach of any confidentiality obligations set forth in this
Agreement, without the necessity of posting a bond in connection therewith. The
availability of injunctive relief will be a cumulative, and not an exclusive,
remedy available to the Parties.

 

 

8.7.

Independent Contractors. Each Party is an independent contractor of, and is not
an employee, agent or authorized representative of, the other Party. The
provisions of this Agreement will not in any respect whatsoever be deemed to
create a partnership, joint venture, or other business combination between DR
and Company. Except as may be expressly provided in this Agreement, neither
Party shall have the right, power or authority to act or create any obligation,
express or implied, on behalf of each other.

 

 

8.8.

Other. No waiver of any provision or breach of this Agreement (a) shall be
effective unless made in writing, or (b) shall operate as or be construed to be
a continuing waiver of such provision or breach. In the event any portion of
this Agreement is held to be invalid or unenforceable, such portion shall be
construed as nearly as possible to reflect the original intent of the Parties,
or if such construction cannot be made, such provision or portion thereof shall
be severable from this Agreement, provided that the same shall not affect in any
respect whatsoever the remainder of this Agreement. Notwithstanding any
applicable statute of limitations, the Parties agree that any claims for breach
of this Agreement will be brought by a Party within two (2) years of the date
that Party first learns of such breach or shall not be brought by a Party. The
Parties acknowledge and agree that this Agreement has been negotiated by the
Parties and their respective counsel, and will be interpreted fairly in
accordance with its terms and without any strict construction in favor of or
against either Party based on draftsmanship of this Agreement or otherwise.
Headings are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. Any and all exhibits, schedules, or
attachments related to this Agreement are incorporated herein by reference and
made a part of this Agreement. Any and all notices, reports, correspondence,
amendments, requests, responses, and other communications associated with this
Agreement shall be in the English language, and the controlling version of this
Agreement shall be in the English language. Any reference to a section will
refer to all subsections of that section. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original, but all of
which will be one and the same document. A copy (including PDF) or facsimile of
a signature will be binding upon the signatory as if it were an original
signature. This Agreement shall not become binding on any Party until each Party
to it has transmitted to the other a counterpart executed by the transmitting
party.

 

IN WITNESS WHEREOF, the duly authorized signatories of the Parties hereto have
entered into this Agreement effective as of the dates written below.

 

Accelerize New Media, Inc. dba Cake Marketing 

 

Digital River Marketing Solutions, Inc. dba Direct Response Technologies 

         

By: 

/s/ Brian Ross 

 

By: 

/s/ Stefan Schulz 

             

Name: 

Brian Ross 

 

Name: 

Stefan Schulz 

             

Title: 

CEO 

 

Title: 

Chief Financial Officer 

             

Date PDF or Facsimile Signed: 11/22/13

 

Date PDF or Facsimile Signed: 11/22/13

         

Date Original Signed: 11/22/13

 

Date Original Signed: 11/22/13

 

 

[The remainder of this page is intentionally blank]

 



--------------------------------------------------------------------------------

Confidential 

 
Page 5 of 11

--------------------------------------------------------------------------------

 

 

Referral Agreement



--------------------------------------------------------------------------------



Exhibit A

 

Included and Potential Clients

 

**THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.**

 

Potential Clients

 

**THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.**

 



--------------------------------------------------------------------------------

Confidential 

 
Page 6 of 11

--------------------------------------------------------------------------------

 

 

Referral Agreement



--------------------------------------------------------------------------------



EXHIBIT B

 

Form of Letter to Included Clients

Communication to 50 largest (by revenue) Included Clients

 

Dear [Client],

 

On behalf of Direct Response Technologies, we’d like to thank you for being a
loyal customer and licensing our DirectTrack performance marketing platform. We
are writing to share some important information about the platform. Direct
Response Technologies has made the difficult decision to sunset DirectTrack
effective March 31, 2014, and will no longer be providing you service via the
DirectTrack platform.

 

As a valued customer, your satisfaction is important to us, which is why we have
selected CAKE (www.getcake.com) as our strategic partner. Specialists in
performance marketing, CAKE will continue serving you and other DirectTrack
customers via the CAKE platform. CAKE has a reputation for providing high
quality solutions built on scalable architecture that is designed to meet the
business needs of performance marketing companies.

 

DirectTrack and CAKE have defined a transition plan that will enable you to
migrate to the CAKE platform with minimal effort on your part. The recommended
migration process will be driven by a team of CAKE experts along with support
from the DirectTrack team. Over the past several years, CAKE has smoothly
transitioned hundreds of customers from other tracking platforms and is fully
prepared to provide the same superior experience for your company.

 

As part of the transition process, the DirectTrack team will be following up
this communication with a phone call to you. At that time, we will set up a time
for the CAKE team to reach out to you directly to discuss the specific terms of
the transition and further review their onboarding process. Then, your
DirectTrack account manager will follow up with you to ensure the transition
goes smoothly.

 

In the meantime, don’t hesitate to give us a call. You can contact your
DirectTrack account manager or CAKE at (DTtoCAKE@getCAKE.com/ 949-515-2022). The
CAKE team is looking forward to working with you and helping your company grow!

 

Sincerely,

Direct Response Technologies

  

Communication to all other Included Clients

 

Dear [Client],

 

On behalf of Direct Response Technologies, we’d like to thank you for being a
loyal customer and licensing our DirectTrack performance marketing platform. We
are writing to share some important information about the platform. Direct
Response Technologies has made the difficult decision to sunset DirectTrack
effective March 31, 2014, and will no longer be providing you service via the
DirectTrack platform.

 

As a valued customer, your satisfaction is important to us, which is why we have
selected CAKE as our strategic partner. Specialists in performance marketing,
CAKE will continue serving you and other DirectTrack customers via the CAKE
platform. CAKE has a reputation for providing high quality solutions built on
scalable architecture that is designed to meet the business needs of performance
marketing companies.

 

DirectTrack and CAKE have defined a transition plan that will enable you to
migrate to the CAKE platform with minimal effort on your part. The recommended
migration process will be driven by a team of CAKE experts along with support
from the DirectTrack team. Over the past several years, CAKE has smoothly
transitioned hundreds of customers from other tracking platforms and is fully
prepared to provide the same superior experience for your company. 

 

As part of the transition process, the CAKE team will be following up this
communication with an introductory email to you directly, to discuss the
specific terms of the transition and further review their onboarding process.
Your DirectTrack account manager will follow up with you to ensure the
transition goes smoothly.

 

In the meantime, don’t hesitate to give us a call. You can contact your
DirectTrack account manager or CAKE at (DTtoCAKE@getCAKE.com/ 949-515-2022). The
CAKE team is looking forward to working with you and helping your company grow!

 

Sincerely,

Direct Response Technologies

 

--------------------------------------------------------------------------------



 
Page 8 of 11

--------------------------------------------------------------------------------

 

 

Referral Agreement



--------------------------------------------------------------------------------



Exhibit C

Transition and Migration Services

 

**THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.**

 



--------------------------------------------------------------------------------

Confidential 

 
Page 9 of 11

--------------------------------------------------------------------------------

 

 

Referral Agreement



--------------------------------------------------------------------------------



Exhibit D

Wire Transfer Instructions 

DR Marketing Solutions, Inc.

JP Morgan N.Y

Account #

Swift # CHASUS33

ABA # 021000021

 



--------------------------------------------------------------------------------

Confidential 

 
Page 10 of 11

--------------------------------------------------------------------------------

 

 

Referral Agreement



--------------------------------------------------------------------------------



Exhibit E

Press Release

 

CAKE Announces Program to Migrate DirectTrack Customers to its Performance
Marketing Platform

 

Signs strategic partnership agreement with Direct Response Technologies

 

Newport Beach, CA Nov. XX, 2013 — CAKE announced a migration program designed
specifically to transition customers of the DirectTrack performance marketing
platform to its affiliate platform. Based on a strategic partnership agreement,
CAKE and Direct Response Technologies, developers of the DirectTrack platform
and a business of Digital River, Inc., have built a pre-integration between
their two platforms, giving CAKE an opportunity to acquire the businesses of
DirectTrack customers. The agreement follows Direct Response Technologies’
decision to sunset its DirectTrack platform. Businesses interested in learning
more about the migration can XXXXX.

 

“Our strategic partnership with Direct Response Technologies and opportunity to
work with current DirectTrack customers, will further extend our industry
leadership position by increasing our customer base of affiliate networks,” said
Jeff McCollum, President of CAKE. “This partnership represents another great
investment CAKE is making into our products, people and infrastructure, and we
welcome DirectTrack customers that migrate to our platform.”

 

CAKE is a software-as-a-service (SaaS)-based enterprise tracking and real-time
reporting platform that manages media campaigns across mobile, affiliate,
display, search and social. The company provides advertisers, agencies and
networks with critical business intelligence to make informed decisions with
their marketing investments. The CAKE platform supports multiple languages and
currencies so online marketers can track the performance of their marketing
campaigns and better target their digital spend on a global scale.

 

“CAKE is an innovative provider of reliable, cost-effective performance
marketing solutions,” said Scott Heimes, Digital River’s senior vice president
and CMO. “As we discontinue support of our DirectTrack platform, this
partnership will offer our DirectTrack customer base a smooth transition onto an
industry-leading affiliate marketing platform and enable us to narrow our focus
on providing commerce, payments and marketing services to digital products
companies and branded manufacturers around the world.

 

About CAKE

CAKE, the Software-as-a-Service (SaaS) platform is an enterprise solution
providing business intelligence for performance marketers. With an easy to use
interface, CAKE's tracking optimizes online campaigns and can increase revenue
and reduce operational costs. Real-time reporting and available API enable a
single dashboard to manage all of your digital spend. For more information visit
www.getCAKE.com or call 949-548-CAKE.

 

Investor & Media Contact

 

Brittany Edmonston

Media Relations

949-548-CAKE x 200

PR@getCAKE.com



--------------------------------------------------------------------------------



Confidential

Page 11 of 11 